IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-16-00111-CV

           IN THE INTEREST OF H.L.H. AND A.H., CHILDREN



                             From the 413th District Court
                                Johnson County, Texas
                            Trial Court No. DC-D201500336


                            MEMORANDUM OPINION

       The parties have filed an agreed motion to abate appeal. The motion asserts that

the judgment being appealed is interlocutory and not a final judgment because a plea in

intervention remains pending in the case. The motion requests that we abate the appeal

so that the trial court can sever the plea in intervention and thus make the judgment final.

       This Court has no jurisdiction to hear an appeal from a judgment that is not final,

unless there is specific statutory authority permitting an appeal before final judgment.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012 (West 2015). None of the exceptions to the

rule that only final judgments can be appealed applies in this case. See id. § 51.014 (West

Supp. 2015) (listing interlocutory judgments that may be appealed before final judgment

is rendered in the case).
        Because there is no final judgment and the order being appealed is indisputably

interlocutory, we lack jurisdiction. And because we lack jurisdiction, we cannot abate

this appeal.1 This appeal is therefore dismissed for want of jurisdiction. TEX. R. APP. P.

42.3(a). The agreed motion to abate appeal is dismissed as moot.



                                                       REX D. DAVIS
                                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 9, 2016
[CV06]




1
  We overrule prior decisions that abated (rather than dismissed) the appeal in cases where we lacked
jurisdiction because the order or judgment being appealed was indisputably interlocutory. See, e.g.,
Harrison v. TDCJ-ID, 134 S.W.3d 490 (Tex. App.—Waco 2004, order); Villegas v. Morse, No. 10-06-00237-CV,
2006 WL 2641000 (Tex. App.—Waco Sept. 13, 2005, order); Mullins v. Ortiz, No. 10-08-00225-CV, 2009 WL
1176922 (Tex. App.—Waco Apr. 29, 2009, order).
In the Interest of H.L.H. and A.H., Children                                                     Page 2